


Exhibit 10.1                                


October 27, 2011
Ms. Monika Merz
President and CEO, Toys “R” Us, Japan


Dear Monika,


Congratulations on your promotion to the position of President - Toys “R” Us,
Asia effective November 6, 2011, reporting to me.


This letter highlights some of the major components of the compensation and
benefits you will receive in your new position.


Your new base salary will be CAD625,000 per annum. That represents an increase
of CAD50,000 (8.7%). Your next merit review will be in April 2013.


Your incentive target will increase to 110% of base salary effective November 6,
2011.  Based on your new salary, this equates to an annual target amount of
CAD687,500, giving you an annual total cash compensation target (base salary
plus target incentive) of CAD1,312,500. That represents an increase of
CAD162,500 (14.1%) over your current total cash compensation target.


Under the provisions of our current plan, bonuses are typically paid during
April.   Note that you must be employed on the payment date in order to be
eligible to receive any incentive payout.  Your incentive bonus will be
consistent with the incentive program for your position and level in effect as
of the end of each fiscal year.  Also, please note that like all other Company
compensation and benefits plans, all incentive plans are subject to change at
any time with or without notice.


Your participation in all other Company benefit plans and program will remain
the same.


Monika, I think you understand the uniqueness of our Company and the people who
make it what it is.  We are confident that your career at Toys "R" Us, Inc. will
continue to be highly rewarding and I eagerly look forward to your continued
contributions.  Please understand that nothing in this letter is intended to
change the “at will” nature of your employment relationship, which means that
either you or the Company can terminate your employment, for any reason or no
reason, at any time with or without notice. In addition, all benefits referenced
in this letter are subject to the applicable Plan documents and may be changed
by the Company at any time.




Sincerely,




/s/Gerald Storch        
Gerald Storch
Chairman and CEO








So I have an indication that you have received and read this letter and
understand the conditions outlined, please sign and date the below and return
the original letter to me.






/s/ Monika Merz           November 7, 2011            
Monika Merz                        Date




cc:    Lynn Barclay


